EXHIBIT Macrovision Solutions Corporation 2830 De La Cruz Blvd. Santa Clara, CA 95050 (408) 562-8400 Main (408) 567-1800 Fax MACROVISION SOLUTIONS CORPORATION REPORTS SECOND QUARTER FINANCIAL PERFORMANCE SANTA CLARA, Calif. (BUSINESS WIRE)—August 7, 2008—Macrovision Solutions Corporation (NASDAQ: MVSN) announced today second quarter 2008 revenues of $103.6 million, compared to $23.4 million for the second quarter of 2007.Second quarter 2008 net income was $85.9 million compared to net income of $2.5 million for the second quarter of 2007. Diluted earnings per share for the quarter were $1.00, compared to $0.05 for the second quarter of 2007.The Company’s results for the second quarter of 2008 include the results of Gemstar–TV Guide International, Inc. (“Gemstar”) from May 2, 2008, the day the Company completed the acquisition of Gemstar, to the end of the quarter. As management believes that the inclusion of Gemstar’s operating results only in the periods since its acquisition diminish the comparative value of results from the prior year, management believes it is useful to measure the results on an Adjusted Pro Forma combined company basis, assuming the Gemstar acquisition was consummated January 1, 2007.The Adjusted Pro Forma combined company results also exclude Macrovision’s recently sold Software and Games businesses, discontinued Hawkeye product line, and the results of TV Guide Magazine and the eMeta businesses, both of which are classified as discontinued operations.
